NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted April 17, 2007*
                              Decided April 18, 2007

                                      Before

                   Hon. FRANK H. EASTERBROOK, Chief Judge

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 06-3299

RONALD ALEXANDER,                              Appeal from the United States
    Plaintiff-Appellant,                       District Court for the Eastern
                                               District of Wisconsin.
      v.
                                               No. 03 C 157
UNIFIED SOLUTIONS,
     Defendant-Appellee.                       Charles N. Clevert, Jr.,
                                                 Judge.

                                    ORDER

       Ronald Alexander, a former stock handler for Unified Solutions filed a pro se
suit under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.,
alleging that the company paid him less than it paid white employees and denied
him two promotions because he is African-American. The district court, mindful of
Alexander’s pro se status, liberally construed his filings. Even so, it entered
summary judgment in Unified Solutions’s favor based on undisputed evidence
demonstrating that the white employees who were paid more than Alexander were
not similarly situated and that Alexander was denied promotions based on his



      *
         After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-3299                                                                    Page 2

checkered work history, which included multiple warnings for unsatisfactory
performance.

        Although we likewise construe a pro se litigant’s filings liberally, we still
demand that all litigants comply with Fed. R. App. P. 28(a)(9)(A), which requires
briefs to contain “appellant’s contentions and the reasons for them, with citations to
the authorities and parts of the record on which the appellant relies.” See Anderson
v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Alexander’s two-page submission
fails this standard. It is composed of only fourteen questions mainly asking
whether certain events occurred. Alexander fails to propose answers, let alone cite
to the record in support of such answers. He makes one attempt to raise a legal
question when he asks whether Unified Solutions violated Wisconsin’s fair
employment law by basing his level of compensation on his race, but this one-
sentence query is also unanswered and undeveloped. See United States v. Griffin,
194 F.3d 808, 828 n.12 (7th Cir. 1999) (“Single-sentence attempts at appellate
argument simply are not sufficient to preserve an issue for appellate review.”)
Alexander simply provides no basis for disturbing the district court’s decision. In
any event, because that decision rests on Unified Solutions’s undisputed evidence
that they paid Alexander commensurate with his job title and denied him
promotions based on his spotty work record, we can find no error. See Jordan v.
City of Gary, 396 F.3d 825, 834-835 (7th Cir. 2005); Dandy v. United Parcel Service,
388 F.3d 263, 274 (7th Cir. 2004). In light of Alexander’s violation of Fed. R. App.
P. 28(a)(9)(A), the appeal is

                                                                       DISMISSED.